—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 5, 1991, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated August 30, 1993, the judgment was reversed and a new trial was ordered (People v Butler, 196 AD2d 659). By order of the Court of Appeals dated December 13, 1994 [84 NY2d 627], the decision and order of this Court was reversed, and the matter was remitted to this Court for further proceedings in accordance with CPL 470.25 (2) (d) and 470.40 (2) (b).
Ordered that the judgment is affirmed.
The Court of Appeals has remitted the matter to this Court for further proceedings pursuant to CPL 470.40 (2) (b) for review of the facts. The appellant has not contended that any finding of fact was against the weight of the evidence. Accordingly, and under the circumstances of this case, we decline to review the facts in the exercise of our interest of justice jurisdiction. Bracken, J. P., Rosenblatt, O’Brien and Copertino, JJ., concur.